NOTE: This order is n0nprecede11tia1.
United States Court of AppeaIs
for the FederaI Circuit
PARALLEL NE'IWORKS, LLC,
Plaintiff-Appellant, 4
V.
ABERCROMBIE & FITCH CO.,
Defendcmt-Appellee,
AND
ASICS AMERICA CORPORATION, AMAZON.COM,
INC., BARNES & NOBLE, INC.,
BARNESANDNOBLE.COM, LLC, BRAIN BUSTERS,
LLC, BRAWN, LLC, CABELA’S, INC., CITIZEN
WATCH COMPANY OF AMERICA, INC., DELTA
AIRLINES, INC., DILLARD’S, INC., FLAIRVIEW
TRAVEL PTY LTD., FLIGHTBOOKERS LTD., IAC
SEARCH & MEDIA, INC., IP HOLDINGS, INC.,
ICONIX BRAND GROUP, INC., JAG FOOTWEAR,
ACCESSORIES & RETAIL CORPORATION (ALSO
KNOWN AS JONES RETAIL CORPORATION),
MACY’S WEST STORES, INC., MACYS.COM, INC.,
N"ETFL]X, INC., ONESTOP INTERNET, INC.,
ORIENTAL TRADING COMPANY, INC., SUBARU
OF AMERICA, INC., SUNGLASS HUT TRADING,
LLC, TARGET CORPORATION, THE GOODYEAR
TIRE & RUBBER COMPANY, TRIPADVISOR LLC,
US AIRWAYS, INC., AND ZAPPOS RETAIL, INC.,
Defendan,ts-Appellees,

PARALLEL NETWORKS V. ABERCROMBIE 2
AND
ADIDAS AMERICA, INC.,
Defen,dcmt-Appellee,
AND
AEROPOSTALE, INC. AND RALPH LAUREN
MEDIA, LLC,
Defendan,ts-Appellees,
AND
H-D MICHIGAN, INC. AND HARLEY-DAVIDSON,
INC.,
Defen,dants-Appellees,
AND
VOLKSWAGEN OF AMERICA INC. (NOW` KNOWN
AS VOLKSWAGEN GROUP OF AMERICA),
BENTLEY MOTORS, INC., AND BENTLEY MOTORS
LTD.,
Defendants-Appellees,
AND
BRIGGS & STRATTON CORP.,
BRIGGS & STRATTON POWER PRODUCTS
GROUP, LLC, AND MOTOROLA MOBILITY, INC.,
Defen,dants-Appellees,
AND
BROOKS SPORTS, INC. AND RUSSELL BRANDS,
LLC,
Defen,dan.ts-Appellees,
AND
COLDWATER CREEK, INC.,

3 PARALLEL NETWORKS v. ABERCROMBIE
Defendant-Appellee,
AND
HSN INTERACTIVE LLC AND HSN LP,
Defen.dcmts-Appellees,
AND
HAYNEEDLE, INC.,
Defendant-Appellee,
AND
J.C. PENNEY CORPORATION, INC., JUICY
COUTURE, INC., KMART CORPORATION, LIZ
CLAIBORNE, INC., NEW BALANCE ATHLETIC
SHOE, INC., NORDSTROM, INC., OFFICE DEPOT,
INC., PATAGONIA, INC., RECREATIQNAL
EQUIPMENT, INC., SEARS BRANDS, LLC,
SEARS HOLDINGS CORPORATION, SEARS,
ROEBUCK AND CO., THE GAP, INC., WILLIAMS-
SONOMA, INC., AND QVC, INC.,
Defendants-Appellees,
AND
JP MORGAN CHASE & CO.,
DefencZan,t-Appellee,
AND
LG ELECTRONICS USA, INC.,
Defendant-Appellee,
AND
LOWE’S HOME CENTERS, INC.,
Defendant-Appellee,

PARALLEL N`ETWORKS V. ABERCROMBIE
AND
MAGHOUND ENTERPRISES, INC., TIME, INC
AND TOYOTA MOTOR SALES USA, INC.,
Defendcmts-Appellees,
AND
MAPQUEST, INC.,
Defendan.t»Appellee,
AND
NIKE, INC.,
Defendant-Appellee,
AND
NISSAN NORTH AMERICA, INC.,
Defendcmt-Appellee, "
AND
SOUTHWEST AIRLINES CO.,
Defendant-Appellee,
AND
REDBOX AUTOMATED RETAIL, LLC,
Defendant-Appellee,
AND
STAPLES, INC.,
Defendan,t-Appellee,
AND
VF OUTDOOR, INC.,
Defendant-Appellee,

5 PARALLEL NETWORKS V. ABERCROMBIE
AND
VICTORIA’S SECRET DIRECT BRAND
MANAGEMENT, LLC,
Defendont-Appellee.
2012-1227
Appea1 from the United States District Court for the
Eastern District of Texas in case no. 12-CV-O018, Chief
Judge Leonard Davis.
ON MOTION
ORDER
Vo1kswagen Gr0up of America, Inc., Bentley MotorS,
Inc. and Bentley Mot0rs, Ltd. move to reform the caption.
Upon consideration thereof
IT ls 0RDERED THAT:
The motion to reform the caption is granted The re-
vised official caption is reflected above.
FoR THE CoURT
APR 0 4 2B12
lsi J an Horba1y
Date J an Horba1y
Clerk
FlLED
U.S. COURT 0F APPEALS FOR
THE FEDEHAL ClRCU|T
APR 04 2012
.!AN HORBA\.Y
CLERK

PARALLEL NETWORKS V. ABERCROMBIE
CC`
S
DaVid R. Bennett, ESq.
John F. Sweeney, Esq.
Wi11iarn H. O1dach, III, Esq.
C. Erik HaWes, Esq.
Michae1J. McKeon, Esq.
Gary J. Fischman, Esq.
Nathan W. Johnson, Esq.
Peter J. Brann, ESq.
JaSon C. VVhite, Esq.
J0seph R. Lanser, Esq.
John P. PasSarel1i, Esq.
Kenneth J. Jurek, Esq.
James Robert Arnett, II, Esq.
Steven M. Lieberman, Esq.
Phil1ip B. Philbin, Esq.
John M. Caracappa, Esq.
ViVian S. Kuo, ESq.
Christopher J. Renk, Esq.
Jeffrey S. PatterSon, ESq.
RamSey M. Al-Sa1am, Esq.
1\/lax Ciccarel1i, ESq.
Gerald C. Con1ey, Esq.
David G. Mangu1n, Esq.
John F. Ward, Esq.